                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

ROBERT HALL,                                         §
                                                     §
        Plaintiff,                                   §
                                                     §
v.                                                   §            CIVIL ACTION H-16-3269
                                                     §
CITY OF WALLER, et al.,                              §
                                                     §
        Defendants.                                  §

                                                 ORDER

        Pending before the court is a memorandum and recommendation filed by Magistrate Judge

Nancy K. Johnson (“M&R”). Dkt. 42. The M&R considered: (1) plaintiff Robert’s Hall motion for

default judgment against defendant Adolphus Cannon (Dkt. 41); and (2) the court’s order dated April

17, 2018 (Dkt. 40). The M&R recommended granting Hall’s motion and advised Cannon to file

objections by November 19, 2018. Id. at 17. Cannon did not object. “When no timely objection

is filed, the court need only satisfy itself that there is no clear error on the face of the record in order

to accept the recommendation.” See Fed. R. Civ. P. 72(b), Advisory Comm. Note (1983). The court,

having reviewed the M&R, the motion, the order, and the applicable law, and having received no

objections, finds no clear error. Thus, the court ADOPTS IN FULL the M&R (Dkt. 42). For the

reasons stated in the M&R, Hall’s motion for default against Cannon (Dkt. 41) is GRANTED. It

is ORDERED that Cannon is liable to Hall for the claim asserted by Hall against Cannon. Judge

Johnson will schedule a hearing to determine damages at a later date.

        This is a FINAL JUDGMENT.

        Signed at Houston, Texas on December 11, 2018.

                                                 ___________________________________
                                                             Gray H. Miller
                                                       United States District Judge
